Exhibit 10.1

 

AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is made as of October 17, 2011, by and among
MRV Communications, Inc. (the “Company”) and each of the individuals listed on
the signature pages hereto (each, an “Individual Party”).

 

RECITALS

 

WHEREAS, each of the Individual Parties, in his or her capacity as a member of
the Board of Directors of the Company, has approved of certain resolutions
resolving outstanding disputes regarding the governance of the Company and
related matters; and

 

WHEREAS, each of the Individual Parties, in his or her capacity as an individual
and a stockholder and not in his or her capacity as a member of the Board of
Directors of the Company, now desires to enter into certain agreements with each
other and with the Company in support of the resolution of the disputes referred
to above.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, and the covenants and
conditions set forth below, the parties hereto, intending to be legally bound,
hereby agree as follows:

 

1.                                       Standstill.  Each Individual Party
agrees with the Company and with each other Individual Party that, from the date
hereof until the earlier of (i) the Company’s announcement of its 2012 Annual
Meeting of Stockholders (which meeting shall not be scheduled prior to April 30,
2012) and (ii) December 31, 2012, such Individual Party shall not (and shall not
assist or form a group within the meaning of Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), act in concert or
participate with or encourage other persons to), directly or indirectly, engage
in any solicitation of proxies (as such term is defined in Rule 14a-1 of
Regulation 14A promulgated pursuant to Section 14 of the Exchange Act,
disregarding clause (iv) of Rule 14a-1(l)(2) and including any otherwise exempt
solicitation pursuant to Rule 14a-2(b)), or otherwise contact any person
relating to any such solicitation.

 

2.                                       Specific Performance.  The parties
hereto agree that irreparable damage would occur if any provision of this
Agreement were not strictly performed in accordance with its terms and that each
party to this Agreement shall be entitled to an injunction to prevent breaches
of this Agreement and to enforce specifically the performance of the provisions
hereof, in addition to any other remedy to which any party may be entitled at
law or in equity.  In addition, any nonperforming party shall pay the costs and
expenses of the other party in obtaining such injunction and/or specific
performance, including, without limitation, attorneys’ fees.

 

3.                                       Governing Law.  The validity,
interpretation, performance and enforcement of this Agreement shall be governed
by the laws of the State of Delaware (without giving effect to any choice or
conflict of law provision).  The parties hereby irrevocably and unconditionally
consent to the exclusive jurisdiction of the courts of the State of Delaware
located in Wilmington, Delaware for any action, suit or proceeding arising out
of or relating to this Agreement.  The parties further hereby irrevocably and
unconditionally waive any objection to the laying of venue of any action, suit
or proceeding arising out of or relating to this Agreement in such courts and
hereby further irrevocably and unconditionally waive and agree not to plead or
claim in any such court that any such action, suit or proceeding brought in any
such court has been brought in an inconvenient forum.

 

--------------------------------------------------------------------------------


 

4.                                       Entire Agreement.  This Agreement sets
forth the complete and exclusive statement of the terms of the Agreement among
the parties hereto and fully supersedes any and all prior agreements or
understandings between the parties hereto pertaining to the subject matter
hereof.

 

5.                                       Severability.  Should any part, term or
provision of this Agreement be declared or determined by any court to be
illegal, invalid or otherwise unenforceable, the legality, validity and
enforceability of the remaining parts, terms or provisions hereof shall be
deemed not to be affected, and the Agreement shall be interpreted and enforced
as if such illegal, invalid or unenforceable part, term or provision, to the
extent possible, is not contained herein.

 

6.                                       Joint Drafting.  The Parties
acknowledge and agree that they participated jointly in the negotiation and
drafting of this Agreement and the rule of construction that ambiguities are
construed against the drafter is hereby waived.

 

7.                                       Amendment; Waiver. This Agreement may
not be modified, amended, supplemented, or terminated except by a written
instrument executed by the Parties hereto.

 

8.                                       Parties; No Assignment.  All the terms
and provisions of this Agreement shall inure to the benefit of and shall be
enforceable by the successors and permitted assigns of the parties hereto.  No
party shall assign this Agreement or any rights or obligations hereunder without
the prior written consent of the other parties hereto.

 

9.                                       Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be an original, and
all of which together shall be deemed to be one and the same Agreement. Executed
counterparts may be delivered via e-mail in Portable Document Format (.pdf) or
via facsimile transmission.

 

 [Remainder of this page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by the undersigned as of the date first written above.

 

 

 

 

 

MRV COMMUNICATIONS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Chris King

 

 

Name:

Chris King

 

 

Title:

Chief Financial Officer

 

 

 

 

 

If the Individual Party is a person:

 

 

 

 

 

 

 

 

/s/ Joan E. Herman

 

 

Name: Joan E. Herman

 

 

 

 

 

 

 

 

If the Individual Party is an entity:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Entity:

 

 

--------------------------------------------------------------------------------


 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by the undersigned as of the date first written above.

 

 

 

 

 

MRV COMMUNICATIONS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

If the Individual Party is a person:

 

 

 

 

 

 

 

 

/s/ Michael E. Keane

 

 

Name: Michael E. Keane

 

 

 

 

 

 

 

 

If the Individual Party is an entity:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Entity:

 

 

--------------------------------------------------------------------------------


 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by the undersigned as of the date first written above.

 

 

 

 

 

MRV COMMUNICATIONS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

If the Individual Party is a person:

 

 

 

 

 

 

 

 

/s/ Michael J. McConnell

 

 

Name: Michael J. McConnell

 

 

 

 

 

 

 

 

If the Individual Party is an entity:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Entity:

 

 

--------------------------------------------------------------------------------


 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by the undersigned as of the date first written above.

 

 

 

 

 

MRV COMMUNICATIONS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

If the Individual Party is a person:

 

 

 

 

 

 

 

 

/s/ Igal Shidlovsky

 

 

Name: Igal Shidlovsky

 

 

 

 

 

 

 

 

If the Individual Party is an entity:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Entity:

 

 

--------------------------------------------------------------------------------


 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by the undersigned as of the date first written above.

 

 

 

 

 

MRV COMMUNICATIONS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

If the Individual Party is a person:

 

 

 

 

 

 

 

 

/s/ Charles M. Gillman

 

 

Name: Charles M. Gillman

 

 

 

 

 

 

 

 

If the Individual Party is an entity:

 

 

 

 

 

 

 

 

By:

/s/ Charles M. Gillman

 

 

Name:

Charles M. Gillman

 

 

Title:

Portfolio Manager

 

 

Entity:

Boston Avenue Capital LLC

 

--------------------------------------------------------------------------------


 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by the undersigned as of the date first written above.

 

 

 

 

 

MRV COMMUNICATIONS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

If the Individual Party is a person:

 

 

 

 

 

 

 

 

/s/ Dilip Singh

 

 

Name: Dilip Singh

 

 

 

 

 

 

 

 

If the Individual Party is an entity:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Entity:

 

 

--------------------------------------------------------------------------------


 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by the undersigned as of the date first written above.

 

 

 

 

 

MRV COMMUNICATIONS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

If the Individual Party is a person:

 

 

 

 

 

 

 

 

/s/ Philippe Tartavull

 

 

Name: Philippe Tartavull

 

 

 

 

 

 

 

 

If the Individual Party is an entity:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Entity:

 

 

--------------------------------------------------------------------------------


 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by the undersigned as of the date first written above.

 

 

 

 

 

MRV COMMUNICATIONS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

If the Individual Party is a person:

 

 

 

 

 

 

 

 

/s/ Kenneth Shubin Stein

 

 

Name:

Kenneth Shubin Stein

 

 

 

 

 

 

 

 

If the Individual Party is an entity:

 

 

 

 

 

 

 

 

By:

/s/ Kenneth Shubin Stein

 

 

Name:

Kenneth Shubin Stein

 

 

Title:

Managing Member

 

 

Entity:

Spencer Capital Management

 

--------------------------------------------------------------------------------